                Case 17-01393-RAM        Doc 187     Filed 06/20/19    Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:
                                                             Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.                                 Chapter 11

            Debtor.
________________________________/

JADE WINDS ASSOCIATION, INC.

         Plaintiff,
v.                                                           Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.

         Defendant.

_________________________________/


                  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff Jade Winds Association, Inc. (“Jade Winds”), and Defendant FirstService

Residential Florida, Inc. (“FirstService”), by and through their respective undersigned counsel,

pursuant to Rule 41(a), Federal Rules of Civil Procedure, incorporated into this Adversary

Proceeding by Rule 7041, Federal Rules of Bankruptcy Procedure, hereby jointly stipulate to

dismissal of this Adversary Proceeding, with prejudice, each party to bear its own fees and costs.

         WHEREFORE, Jade Winds and FirstService respectfully request that the Court enter an

order, substantially in the form attached as Exhibit A, dismissing the Adversary Proceeding with

prejudice, with each party to bear its own fees and costs.
           Case 17-01393-RAM          Doc 187     Filed 06/20/19    Page 2 of 4
                                                                           Case No. 15-17570-RAM
                                                                           Adv. No. 17-01393-RAM



     Dated: June 20, 2019.

                             Respectfully submitted,

/s/ Eric Pendergraft                            /s/ Kristopher E. Pearson
Eric Pendergraft                                KRISTOPHER E. PEARSON
Florida Bar No. 91927                           Florida Bar Number 0016874
ependergraft@slp.law                            kpearson@stearnsweaver.com
Shraiberg, Landau & Page, P.A.                  STEARNS WEAVER MILLER WEISSLER
2385 NW Executive Center Drive, #300             ALHADEFF & SITTERSON, P.A.
Boca Raton, Florida 33431                       Museum Tower, Suite 2200
Telephone: (561) 443-0800                       150 West Flagler Street
                                                Miami, Florida 33130
And                                             Telephone:     (305) 789-3200
Daniel F. Blonsky
Florida Bar No. 259861                          Counsel for FirstService
Coffee Burlington, P.L.
2601 South Bayshore Drive, Penthouse
Miami, Florida 33133
Telephone: (305) 858-2900

Counsel for Jade Winds
                Case 17-01393-RAM      Doc 187     Filed 06/20/19    Page 3 of 4




                                         EXHIBIT A




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                www.flsb.uscourts.gov
In re:
                                                           Case No.: 15-17570-RAM
JADE WINDS ASSOCIATION, INC.,                              Chapter 11

            Debtor.
________________________________/

JADE WINDS ASSOCIATION, INC.,

         Plaintiff,
v.                                                         Adv. No. 17-01393-RAM

FIRSTSERVICE RESIDENTIAL
FLORIDA, INC., f/k/a THE
CONTINENTAL GROUP, INC.,

      Defendant.
_________________________________/

                                  ORDER OF DISMISSAL

         THIS MATTER came before the Court, without hearing, upon the Joint Stipulation of

Dismissal (“Stipulation”) filed by Plaintiff Jade Winds Association, Inc. (“Jade Winds”), and

Defendant FirstService Residential Florida, Inc. (“FirstService”). The Court finds there is good
                Case 17-01393-RAM          Doc 187       Filed 06/20/19   Page 4 of 4
                                                                              Case No. 15-17570-RAM
                                                                              Adv. No. 17-01393-RAM



and sufficient cause to grant the relief requested by Jade Winds and FirstService in the Stipulation.

Accordingly, it is –

         ORDERED that:

        1.    This Adversary Proceeding is DISMISSED with prejudice.

        2.    Each party shall bear its own attorneys’ fees and costs.

                                                 # # #

Submitted by:

Kristopher E. Pearson, Esq.
STEARNS WEAVER MILLER WEISSLER
ALHADEFF & SITTERSON, P.A.
Counsel for FirstService Residential Florida, Inc.
150 West Flagler Street, Suite 2200, Miami, Florida 33130
kpearson@stearnsweaver.com        305.789.3200

(Attorney Pearson is directed to serve a conformed copy of this Order upon all interested parties,
and file a Certificate of Service with the Court.)




#7470194v1




#7470194 v1
